ALMON, Justice.
Petition of Mary Ward Anderson for writ of certiorari to the Court of Civil Appeals to review and revise judgment and decision of that court in Anderson v. Houston County Hospital Board, 381 So.2d 68 (1979), is denied.
In denying the petition for writ of certio-rari in this case, this Court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Civil Appeals. In re Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
TORBERT, C. J., and FAULKNER, SHORES and EMBRY, JJ., concur.